Citation Nr: 0402684	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  99-13 314	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
onychomycosis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ADT) from 
April 13, 1980 to July 3, 1980.  The National Personnel 
Records Center (NPRC) also indicated on VA Form 21-3101, 
Request for Information, that he did not have additional 
qualifying military service from July 5, 1980 to September 
1994.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

Unfortunately, further development is required with regard to 
the issue of entitlement to an initial compensable rating for 
onychomycosis before actually deciding this claim.  So, for 
the reasons explained below, this claim must be remanded to 
the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  The other claims, for service 
connection for sinusitis and allergic rhinitis, 
will be decided however.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims for sinusitis and allergic rhinitis, 
apprised of whose responsibility-his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of these claims has 
been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed sinusitis or allergic 
rhinitis as a result of his service in the military.




CONCLUSIONS OF LAW

1.  The veteran's sinusitis was not incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 101, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2003).

2.  The veteran's allergic rhinitis was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires that VA assist a claimant in obtaining that evidence 
unless there is no reasonable possibility that assisting him 
will aid in substantiating his claim.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The July 1998 rating 
decision appealed, May 1999 statement of the case, and August 
1999, July 2000, July 2002, and September 2002 supplemental 
statements of the case, as well as an April 2002 letter to 
the veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claims.  And 
the April 2002 letter, in particular, apprised him of the 
type of information and evidence needed from him to support 
his claims, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  That type of notice is what is specifically 
contemplated by the VCAA.

While that April 2002 letter requested that the veteran 
identify and/or submit any supporting evidence within 30 
days, the letter also informed him that he had up to one year 
from the date of that letter to submit this additional 
evidence without fear of penalty insofar as the eventual 
effective date, etc., assigned, should benefits ultimately be 
granted.  And more than one year has passed since that VCAA 
letter.  See also the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)).  This new Act 
clarifies that VA may indeed make a decision on a claim 
before expiration of the one-year period following a VCAA 
notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Recently the United States Court of Appeals for Veteran's 
Claims (Court/CAVC) held in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini further held that VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  The veteran was first notified 
of the VCAA's requirements in the April 2002 letter, after 
the initial adjudication of his claims in July 1998.  But the 
CAVC's decision in Pelegrini seemingly was focused on the 
primary question of whether a claimant would be unduly 
prejudiced by a VCAA advisement occurring in a sequence other 
than that specified in this decision-that is, not until 
after an initial denial by the RO.

The Board is ever mindful of this fundamental sense of 
fairness and the possibility of effectively losing one bite 
of the apple so to speak.  But in this particular case, the 
Board finds the veteran was not prejudiced by the sequence of 
events concerning his VCAA notice.  Bear in mind the VCAA was 
passed after the initial adjudication of his claims, thus, 
making notice of the VCAA prior to initial adjudication 
impossible.  Simply put, when the RO initially decided his 
claims, the VCAA did not even exists.  Obviously then, one 
could not reasonably expect the RO to have applied this new 
law.  And since receiving his VCAA notice letter, additional 
evidence has been obtained in response.  The veteran has not 
indicated or otherwise suggested that other evidence needs to 
be obtained.  So remanding this case to obtain something 
that, by all accounts, does not even exist and, therefore, 
is not forthcoming, serves no useful purpose and should be 
avoided whenever possible.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Consequently, the Board may proceed to issue a 
decision in this appeal without fear of prejudicing him.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  See, too, Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) (holding that a 
notice consistent with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.)  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  But his 
service medical records, private medical records, VA medical 
records, and a transcript of his hearing at the RO already 
are on file.  And he has been given ample opportunity to 
identify and/or submit other evidence and argument.  He and 
his representative have not, however, made the Board aware of 
any additional evidence that should be obtained prior to 
deciding the claims for sinusitis and allergic rhinitis.  So 
the duty to assist also has been satisfied.



The veteran attributes both his sinusitis and allergic 
rhinitis to his service in the military.  But in order to 
prevail, there must be medical evidence not only confirming 
he has these conditions presently, but medical evidence also 
causally or etiologically linking them to his military 
service on ADT.  38 U.S.C.A. §§ 101(22) and (24), 1131; 
38 C.F.R. § 3.303.  See also Hickson v. West, 12 Vet. App. 
247, 253 (1999);  Pond v. West, 12 Vet. App. 341, 346 (1999); 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  

The veteran's service medical records are clinically 
unremarkable for indications of relevant symptoms or 
treatment of sinusitis and allergic rhinitis.  On his 
February 1980 Report of Medical History, he denied 
experiencing chronic or frequent colds, ear, nose, or throat 
trouble, sinusitis, and hay fever.  And his contemporaneous 
Report of Medical Examination indicates that clinical 
evaluation of his sinuses, head, throat, and nose was normal.

A May 1994 Report of Medical History shows the veteran 
reported experiencing sinusitis, but denied experiencing hay 
fever.  It was indicated he had "sinus congestion," but the 
contemporaneous Report of Medical Examination showed a normal 
clinical evaluation of his nose, sinuses, head, and throat.



March 1995 through September 1997 private medical records 
from E. L. Clark, M.D., show the veteran complained of sinus 
congestion and headaches.  He was treated for otitis media 
and diagnosed with sinusitis and allergic rhinitis.  

A July 1997 VA treatment record indicates the veteran had a 
CT scan of his sinuses, which showed a right ethmoid 
maxillary and osteomeatal sinus disease.  Upon further 
examination, there was no nasal congestion or facial 
tenderness, but his tympanic membranes were retracted.

A September 1997 VA medical record also shows complaints of 
sinus congestion and frontal headaches.  The veteran reported 
a history of sinusitis and seasonal allergies.  Physical 
examination of his head, eyes, ears, neck, and throat was 
unremarkable.  There was no evidence of facial tenderness and 
his nasal mucosa was pink, without exudates.  The impression 
was chronic sinusitis.

In April 1998, according to a VA medical record, the veteran 
complained of weekly sinus headaches, which were worse in the 
morning and were relieved with medication.  The diagnosis was 
chronic sinusitis.

A June 1999 record from D. J. Dvorin, M.D., of Allergic 
Disease Associates indicates the veteran reported he had a 
15-year history of recurrent nasal, sinus, and throat 
congestion, triggered by changes in weather, upper 
respiratory infections, and strong odors.  Dr. Dvorin noted 
there was no history of recurrent sinusitis or 
immunodeficiency and that the veteran's family history was 
positive for sinusitis, but negative for allergic rhinitis.  
Physical examination showed moderate nasal turbinate 
swelling, with partial obstruction and clear discharge.  Skin 
allergy testing was positive for trees, grasses, weed and 
ragweed, cats and dogs, feathers, dust and dust mites, and 
mold.  He also tested positive for several food allergies.  
A March 1997 CT scan, which revealed obstruction of the right 
osteomeatal complex with right maxillary sinus disease, was 
reviewed.  The clinical impression was perennial allergic 
rhinitis.  



A July 1999 VA medical record indicates the veteran reported 
a history of allergic rhinitis and chronic sinusitis, which a 
private physician was treating.  The examining physician 
indicated the veteran was using an antihistamine and steroid 
nasal inhaler, as well as receiving shots from an allergist 
to treat the allergic rhinitis.

In August 1999, the veteran had a hearing at the RO.  
According to the transcript of that proceeding, he testified 
that he began experiencing symptoms of allergic rhinitis 
during his basic training, that his symptoms included 
sneezing and coughing, but that he did not seek treatment for 
his symptoms while in service.  He also testified that he did 
not start seeing a doctor for his problems until 
approximately 1990.  He reported that his family physician, 
Dr. Clark, did not start treating him until even later, in 
1993 or 1994, and that he related the diagnosis to the 
medical providers when he received a Medical Board 
examination in 1994.  He also reported that he takes 
medication for his allergic rhinitis.  He contended that he 
did not have a sinus problem, but that he did have a chronic 
allergy problem that started "from [his] service."

January through June 2002 private medical records from an 
unidentified provider show a diagnosis of allergic rhinitis.  
In February 2002, the veteran had rhinorrhea.  Otherwise, 
examination of his head, ears, eyes, neck, and throat were 
unremarkable.  

Even the veteran, himself, acknowledges he did not receive 
any treatment for the conditions at issue while in the 
military.  And there is no persuasive medical evidence of 
record indicating or otherwise suggesting that he has 
sinusitis or allergic rhinitis as a result of his military 
service.  Likewise, there is no competent evidence of record 
indicating that his May 1994 complaints of sinusitis occurred 
while on ADT in the reserves.  See 38 U.S.C.A. §§ 101(220 and 
(24), 1131; 38 C.F.R. §§ 3.303, 3.6 (Service connection may 
only be granted for disease or injury incurred or aggravated 
during active duty or any period of ADT during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; or for any injury 
incurred during any period of inactive duty training (IADT) 
in which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty).

The only evidence relating the sinusitis and allergic 
rhinitis to service comes from the veteran, himself.  And as 
a layman, he simply does not have the necessary medical 
training and/or expertise to determine the cause of these 
conditions, even assuming he has them and has at various 
times since he was on ADT.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  Because of this, the veteran's 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection of sinusitis is denied.

The claim for service connection of allergic rhinitis is also 
denied.


REMAND

The veteran also believes he is entitled to a compensable 
rating for his already service-connected onychomycosis.

Since filing his claim for a higher rating for this 
condition, the regulations pertaining to the evaluation of 
skin disorders were amended, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (2002).  However, while he received a 
copy of the new criteria in his September 2002 supplemental 
statement of the case (SSOC), the RO has not yet considered 
the new criteria in evaluating the severity of his 
onychomycosis.  See Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  ("where the law or regulation changes after a claim 
has been filed or reopened but before . . . the appeal 
process has been concluded, the version most favorable to 
the appellant should and . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so.").  But see Kuzma v. Secretary of Veterans Affairs, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003) (Section 3(a) of the 
VCAA (codified at 38 U.S.C.A. § 5103(a)) does not apply 
retroactively and Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
and Holiday v. Principi, 14 Vet. App. 280 (2001) are 
overruled to the extent they conflict with Supreme Court and 
Federal Circuit Court binding authority).

Also bear in mind that, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  
Thus, for any date prior to August 30, 2002, VA adjudicators 
cannot apply the revised regulations, only the former 
criteria.  

When service connected, the RO assigned an initial 
noncompensable (i.e., 0 percent) rating for the veteran's 
onychomycosis by analogy to 38 C.F.R. § 4.118, Diagnostic 
Code 7813.  See 38 C.F.R. § 4.20 (2001) (when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous).

Code 7813, in turn, provides that dermatophytosis should be 
rated as dermatitis (Diagnostic Code 7806), scars (Diagnostic 
Codes 7801-7805), or as disfigurement of the head, face, or 
neck (Diagnostic Code 7800), dependent upon the predominant 
disability.  In this case, Diagnostic Codes 7801 through 7804 
and Code 7806 are applicable.  However, as mentioned, these 
Diagnostic Codes were recently revised and the medical 
evidence currently of record is simply insufficient to 
address these new revised standards.  So another VA 
examination is needed.  38 U.S.C.A. § 5103A(d).

The most recent examination in June 2002 only indicated the 
veteran's toenails were "mildly onychomycotic and 
discolored."  There was no indication of whether he also has 
any scarring, loss of skin, pain, or limitation of motion.  
The VA examiner also failed to comment on whether the 
veteran's onychomycosis causes exfoliation, exudation, or 
itching involving an exposed surface or extensive area.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801-7806, 7813 (2002 & 
2003).  So this type of information is required to properly 
rate this condition. 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim for a higher rating for his 
onychomycosis and the evidence, if any, 
the RO will obtain for him.  See 
Quartuccio v. Principi, supra.  
Any notice given, or action taken 
thereafter, must comply with the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), and 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims Lexis 11 (Jan. 13, 
2004). 

2.  Schedule the veteran for another VA 
examination to obtain a medical opinion 
concerning the severity of his 
onychomycosis as determined by both the 
former and revised rating criteria.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-
7804, 7806, 7813 (2002 & 2003).  Conduct 
all testing and evaluation necessary to 
make this important determination.  
Review the evidence in the claims file, 
including a copy of this remand, for the 
veteran's pertinent medical history and 
to facilitate rating his disability under 
the old and new standards.  The examiner 
should specifically comment on the size 
of the affected area; whether there are 
any scars and, if so, whether they are 
tender, painful, or productive of 
limitation of function; whether there is 
tissue or skin loss; whether there were 
changes in the pigmentation of the 
veteran's skin and nails; and whether the 
disorder causes exfoliation, exudation, 
or itching.

3.  Then readjudicate the veteran's claim 
for a higher rating for his onychomycosis 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



